Case 1:19-cv-00107-MAC-KFG Document 27 Filed 08/02/21 Page 1 of 2 PageID #: 135




  UNITED STATES DISTRICT COURT                                  EASTERN DISTRICT OF TEXAS


 LUKE ADAM STANTON, SR.,                            §
                                                    §
                  Plaintiff,                        §
                                                    §
 versus                                             §    CIVIL ACTION NO. 1:19-CV-107
                                                    §
 JEFFREY R. WOODARD, et al.,                        §
                                                    §
                  Defendants.                       §
                               MEMORANDUM OPINION AND ORDER

          Plaintiff Luke Adam Stanton, Sr., an inmate confined at the Michael Unit, proceeding pro
 se, brought the above-styled lawsuit. Plaintiff’s lawsuit was dismissed for failing to pay an initial

 partial filing fee.

          Plaintiff has filed a motion for extension of time to file objections to the Report

 recommending dismissal. However, the motion for extension of time was not received until after

 the final judgment had been entered. Additionally, the court received the initial partial filing fee

 after the lawsuit was dismissed. Interpreted liberally, plaintiff’s motion is therefore construed as a

 motion for relief from judgment.

          FED. R. CIV. P. 59 provides in pertinent part the following:

          (a)(1) Grounds for New Trial. The court may, on motion, grant a new trial on all or
          some of the issues - and to any party - as follows:

          (A)     after a jury trial, for any of reason for which a new trial has heretofore been
                  granted in an action at law in federal court; or

          (B)     after a nonjury trial, for any reason for which a rehearing has heretofore been
                  granted in a suit in equity in federal court.

          (2) Further Action After a Nonjury Trial. After a nonjury trial the court may, on
          motion for a new trial, open the judgment if one has been entered, take additional
          testimony, amend findings of fact and conclusions of law or make new ones, and
          direct the entry of a new judgment.

          (e) Motion to Alter or Amend Judgment. A motion to alter or amend a judgment
          must be filed no later than 28 days after the entry of the judgment.
Case 1:19-cv-00107-MAC-KFG Document 27 Filed 08/02/21 Page 2 of 2 PageID #: 136



        After careful consideration of the circumstances in this case, the court is of the opinion that

 plaintiff’s motion warrants relief from the judgment. Accordingly, the case should be reinstated on

 the court’s active docket.
                                              ORDER

        For the reasons set forth above, relief from the judgment should be granted and the case

 should be reinstated on the court’s active docket. It is

        ORDERED that plaintiff’s motion for relief from judgment is GRANTED. The Clerk of

 Court is DIRECTED to reinstate the above-styled action on the court’s active docket.


          SIGNED at Beaumont, Texas, this 2nd day of August, 2021.




                                              ________________________________________
                                                          MARCIA A. CRONE
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
